       Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

KOCH MINERALS SÀRL
Chemin Des Primeveres 45
Fribourg, 1700
Switzerland

KOCH NITROGEN INTERNATIONAL SÀRL               Civil Action No: 17-cv-02559-DAR
Chemin de Primeveres 45
Case Postale 592
Fribourg, 1701
Switzerland,

             Plaintiffs,

                v.

BOLIVARIAN REPUBLIC OF VENEZUELA;
Ministerio del Poder Popular para Relaciones
Exteriores
Oficina de Relaciones Consulares
Avenida Urdaneta
Esquina Carmelitas a Puente Llaguno
Piso 1 del Edificio Anexo a la Torre MRE
Caracas, 1010
República Bolivariana de Venezuela,

             Defendant.




  KOCH MINERALS SÀRL AND KOCH NITROGEN INTERNATIONAL SÀRL’S
     SUPPLEMENTAL MEMORANDUM PURSUANT TO THE COURT’S
                   DECEMBER 10, 2019 ORDER
        Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 2 of 9



                                       TABLE OF CONTENTS


I.    THE DECEMBER 9, 2019 VENEZUELA SANCTIONS “FAQS” ARE
      IRRELEVANT TO THIS RECOGNITION AND ENFORCEMENT
      PROCEEDING BEFORE THE COURT............................................................................ 1

II.   PREJUDICE TO THE KOCH PARTIES IF THIS COURT WERE TO SET
      ASIDE VENEZUELA’S DEFAULT ................................................................................. 3




                                                       i
             Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 3 of 9



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Conocophillips Petrozuata B.V. et al. v. Petroleos de Venezuela S.A. et al.,
   No. 16-cv-904 (D.Del.) ..............................................................................................................3

Crystallex International Corp. v. Bolivarian Republic of Venezuela,
   No. 17-mc-151 (D.Del. Dec. 12, 2019) .....................................................................................3

Crystallex International Corp. v. PDV Holding Inc.,
   No. 15-cv-1082-LPS (D.Del.) ....................................................................................................3

OI European Group B.V. v. Bolivarian Republic of Venezuela et al.,
   No. 19-cv-290-LPS (D.Del.) ......................................................................................................3

Saint-Gobain Performance Plastics Europe v. Venezuela et al.,
   No. 18-cv-1963-LPS (D. Del. Dec. 12, 2019) .......................................................................4, 5

Statutes

22 U.S.C. § 1650a ........................................................................................................................2, 4




                                                                     ii
            Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 4 of 9



         The Koch Parties respectfully submit this Supplemental Memorandum pursuant to the

Court’s December 10, 2019 order instructing the Parties to address: (i) the purported impact of two

Venezuela sanctions “FAQs” published on December 9, 2019 by the Department of the Treasury’s

Office of Foreign Assets Control (“OFAC”); and (ii) the Koch Parties’ ability to attach

Venezuela’s assets in the District of Delaware in satisfaction of their debts if this Court were to set

aside the default.1

I.       THE DECEMBER 9, 2019 VENEZUELA SANCTIONS “FAQS” ARE
         IRRELEVANT TO THIS RECOGNITION AND ENFORCEMENT PROCEEDING
         BEFORE THE COURT

         On December 9, 2019, OFAC published two new FAQs, 808 and 809. Fifth Yanos Decl.,

Exhibit 1.2 Both FAQs are irrelevant to this proceeding before the Court. In particular, FAQ 808

provides:

         808. Do I need a specific license from OFAC to file a suit in U.S. court against
         a person designated or blocked pursuant to Venezuela-related sanctions? Does
         a U.S. court, or its personnel, need a specific license from OFAC to hear such
         a case?

         No. A specific license from OFAC is not ordinarily required to initiate or continue
         U.S. legal proceedings against a person designated or blocked pursuant to OFAC’s
         Venezuela sanctions program, or for a U.S. court, or its personnel, to hear such a
         case. However, a specific license from OFAC is required for the entry into a
         settlement agreement or the enforcement of any lien, judgment, or other order
         through execution, garnishment, or other judicial process purporting to transfer or
         otherwise alter or affect property or interests in property blocked pursuant to the
         Venezuela Sanctions Regulations (31 C.F.R. Part 591). This includes the purported
         creation or perfection of any legal or equitable interests (including contingent or
         inchoate interests) in blocked property. While terminology may vary in different
         jurisdictions and proceedings, a specific license from OFAC would be required for
         measures such as:



1
 Unless otherwise defined, acronyms and abbreviations shall have the same meaning attributed to them in the Koch
Parties’ Response to Defendant Bolivarian Republic of Venezuela’s Motion to Set Aside the Clerk’s Entry of Default
and to Dismiss the Complaint for Lack of Personal Jurisdiction (ECF # 32).
2
  In this brief, “Fifth Yanos Decl.” refers to the Declaration of Alexander A. Yanos, dated Dec. 20, 2019, attached to
this Supplemental Memorandum.



                                                          1
           Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 5 of 9



                  •        Taking Possession (Actual or Constructive)

                  •        Seizing

                  •        Levying Upon

                  •        Attaching

                  •        Encumbering

                  •        Pledging

                  •        Conveying

                  •        Selling (Final or Contingent)

                  •        Freezing

                  •        Assuming or Maintaining Custody

                  •        Sequestering

         In FAQ 808, OFAC confirms that a specific license is not required for the Koch Parties to

pursue this recognition and enforcement proceeding before the Court. The Koch Parties’ motion

for default judgment does not call for either “the entry into a settlement agreement or the

enforcement of any lien, judgment, or other order through execution, garnishment, or other judicial

process purporting to transfer or otherwise alter or affect property or interest in property blocked

pursuant to the Venezuelan Sanctions Regulations.” Fifth Yanos Decl., Ex. 1. Rather, the Koch

Parties only seek an order converting their ICSID Award into a judgment of this Court pursuant to

22 U.S.C. § 1650a.3 If, in due course, the Koch Parties seek to enter into a settlement agreement

governed by the Venezuela Sanctions Regulations or to enforce a judgment against Venezuela

“through execution, garnishment, or other judicial process” directed at property blocked pursuant


3
  Indeed, the Koch Parties’ motion for a default judgment pursuant to 22 U.S.C. § 1650a seeks none of the remedies
listed in FAQ 808 as requiring licensing. The Koch Parties are neither: (i) Taking Possession (Actual or Constructive);
(ii) Seizing; (iii) Levying Upon; (iv) Attaching; (v) Encumbering; (vi) Pledging; (vii) Conveying; (viii) Selling (Final
or Contingent); (ix) Freezing (x) Assuming or Maintaining Custody; nor (xi) Sequestering any legal or equitable
interests (including contingent or inchoate interests) in blocked property.



                                                           2
           Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 6 of 9



to the Venezuelan Sanctions Regulations, the Koch Parties will do so in compliance with all

applicable regulations. Until such time, however, the Koch Parties do not require OFAC licensing

to continue pursuing their case before this Court.4

         In turn, FAQ 809 is simply inapplicable here because FAQ 809 applies to existing holders

of “a writ of attachment on shares of a Government of Venezuela entity whose property and

interests in property are blocked pursuant to the Venezuela Sanctions Regulations.” Fifth Yanos

Decl., Ex. 1. The Koch Parties do not have a writ of attachment against Venezuela or any other

Venezuelan entity.

         As the Koch Parties neither seek to attach Venezuelan assets in this District nor hold “a

writ of attachment on shares of a Government of Venezuela entity,” the December 9, 2019

Venezuela FAQs are irrelevant to the issues before the Court.

II.      PREJUDICE TO THE KOCH PARTIES IF THIS COURT WERE TO SET ASIDE
         VENEZUELA’S DEFAULT

         The Koch Parties are not Venezuela’s only creditors. As noted during the oral argument

on December 10, 2019, other creditors of Venezuela are trying to execute judgments in Delaware

worth billions of dollars against Venezuela’s only significant commercial asset in the United

States, specifically through auctioning shares in a Delaware holding company owned by

Venezuela’s state-owned oil company and adjudged alter ego, Petróleos de Venezuela.5 The

greatest risk of prejudice to the Koch Parties is that such an auction proceeds without the Koch




4
  In Crystallex International Corp. v. Bolivarian Republic of Venezuela, No. 17-mc-151, at p. 9 (D.Del. Dec. 12,
2019), the district court rejected Venezuela’s request for a stay “until somebody shows up with a license from OFAC
saying that they’re permitted to go forward.” Instead, the court stayed the attachment proceeding until the “completion
of Supreme Court proceedings.”
5
 Crystallex International Corp. v. PDV Holding Inc., No. 15-cv-1082-LPS (D.Del.); Conocophillips Petrozuata B.V.
et al. v. Petroleos de Venezuela S.A. et al., No. 16-cv-904 (D.Del.); OI European Group B.V. v. Bolivarian Republic
of Venezuela et al., No. 19-cv-290-LPS (D. Del.).



                                                          3
           Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 7 of 9



Parties having obtained a judgment on the basis of their Award that would allow them to participate

in that auction.

        On December 12, 2019, the District Court in Delaware stayed efforts by Venezuela’s other

creditors to auction the shares in CITGO’s parent until proceedings at the Supreme Court are

concluded on Venezuela’s appeal of the court’s alter ego finding with respect to PDVSA or the

district court is persuaded to lift the stay, whichever comes first. See Saint-Gobain Performance

Plastics Europe v. Venezuela, No. 18-cv-1963-LPS, at **8-9 (D. Del. Dec. 12, 2019) (ECF No.

39) (Fifth Yanos Decl., Ex. 2). The terms of the Delaware District Court’s stay mean that the stay

potentially could be lifted very soon: if the Supreme Court denies Venezuela’s petition for a writ

of certiorari, the stay could be lifted before the beginning of the summer recess. If the Koch

parties are to participate in an auction at that time, they would need a judgment from this court, as

well as a finding that a reasonable time has elapsed following that judgment for execution

proceedings to commence in Delaware (approximately 60 days) and, finally, a license from OFAC.

As a result, time remains of the essence for the Koch Parties.

        At the same time, as the Koch Parties have already explained: (i) a decade has passed since

Venezuela’s unlawful expropriation of the Koch Parties’ investments—seizure of full and effective

control over FertiNitro’s future production and abrogation of the offtake agreement—and almost

two years since the Tribunal issued its Award; (ii) Venezuela’s default resulted from its culpable

conduct in ignoring service and failing, in the first place, to honor the Award pursuant to its Treaty

obligations; and (iii) Venezuela has failed to present a meritorious defense.6 These factors alone

demonstrate that there is no good cause to set aside the Clerk’s entry of default.




6
 See Koch Parties’ Response to Defendant Bolivarian Republic of Venezuela’s Motion to Set Aside the Clerk’s Entry
of Default and to Dismiss the Complaint for Lack of Personal Jurisdiction (ECF # 32), at pp. 15-18.



                                                       4
            Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 8 of 9



         Nevertheless, if the Court were to vacate the default and allow Venezuela to defend against

the Koch Parties’ action pursuant to 22 U.S.C. § 1650a, the issues before the Court would be

identical. Because Section 1650a requires an ICSID award to be given the same full faith and

credit as a State court judgment, the only issue before the Court would remain that of personal

jurisdiction and service, which the parties have already briefed at length. Thus, even if the Court

were minded to vacate the default, the Court should grant summary judgment without further

briefing.

         The propriety of such a ruling is all the greater where, as here, another federal district court

rejected the identical arguments raised by Venezuela with respect to service and jurisdiction just

two days after the parties argued Venezuela’s motion before this Court.                               Saint-Gobain

Performance Plastics Europe v. Bolivarian Republic of Venezuela et al., No. 18-cv-1963-LPS, at

**21-22 (D.Del. Dec. 12, 2019), Fifth Yanos Decl., Ex. 2.

         In particular, Chief Judge Leonard P. Stark of the U.S. District Court for the District of

Delaware ruled that:

         The Hague Service Convention . . . does not permit a foreign sovereign to feign
         non-service by its own failure to complete and return the required certificate . . . .
         By actually delivering to the defendant, i.e., the Republic, by serving the
         appropriate documents directly to the Central Authority designated by the
         Republic of Venezuela, [the Plaintiff] served the Republic, notwithstanding the
         Republic’s failure to provide [the Plaintiff] a certificate. 7

(emphasis added). This Court should likewise hold that the Koch Parties properly served

Venezuela under the Hague Convention on January 25, 2018.8



7
 Chief Judge Stark also noted that “the first paragraph of Article 15 of the Hague Service Convention provides that a
default judgment may be entered where ‘the document was actually delivered to the defendant or to his residence”
and stated that “pursuant to this first paragraph of Article 15, the Court finds . . . that Saint-Gobain has served the
Republic.” (emphasis in original). See Fifth Yanos. Decl., Ex. 2, at 22.
8
 The United States recognized the Interim President Guaido in late January of 2019, a year after the Koch Plaintiffs
properly served Venezuela. (ECF # 30-1, at 3-4).



                                                          5
         Case 1:17-cv-02559-DAR Document 36 Filed 12/20/19 Page 9 of 9



                                        CONCLUSION

       For the reasons set forth above, and in the Koch Parties’ Response to Defendant Bolivarian

Republic of Venezuela’s Motion to Set Aside the Clerk’s Entry of Default and to Dismiss the

Complaint for Lack of Personal Jurisdiction (ECF # 32), OFAC’s latest FAQs do not impact the

issues presently before the Court and no grounds exist for setting aside the Koch Parties’ Motion

for Default Judgement.      Because the default resulted from Venezuela’s culpable conduct

(Venezuela waited 555 days to appear and file its motion currently pending before the Court), the

Court should: (i) deny Venezuela’s motions to vacate the Clerk’s entry of default and for dismissal

of the Koch parties’ complaint; and (ii) grant the Koch Parties’ motion for default judgment.

 Dated: December 20, 2019                           Respectfully submitted,
 New York, New York


                                                    Alex Yanos (Bar No. NY0219)
                                                    Carlos Ramos-Mrosovsky (Bar No. 986363)
                                                    Rajat Rana (Bar No. 1032596)
                                                    ALSTON & BIRD LLP
                                                    90 Park Avenue
                                                    New York, NY 10016
                                                    Tel: 212-210-9400
                                                    Fax: 212-210-9444
                                                    alex.yanos@alston.com
                                                    carlos.ramos-mrosovsky@alston.com
                                                    rajat.rana@alston.com

                                                    Counsel for Koch Minerals Sàrl and Koch
                                                    Nitrogen International Sàrl




                                                6
